Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.:

WILLIAM B. MOODY and
LESLIE S. MOODY,

                       Plaintiffs,

v.

MICROPORT ORTHOPEDICS, INC.,
a Delaware Corporation, and
ONKOS SURGICAL, INC.,
a Delaware Corporation,

                       Defendants.


                             COMPLAINT AND JURY DEMAND


       Plaintiffs William B. Moody and Leslie S. Moody, by and through their attorney George

E. McLaughlin, McLaughlin Law Firm, P.C., for their Complaint against Defendants, state and

allege as follows.

                                         THE PARTIES

       1.      Plaintiff William B. Moody resides in Centennial, Douglas County, Colorado, and

is a citizen of the State of Colorado.

       2.      Plaintiff Leslie S. Moody resides in Centennial, Douglas County, Colorado, and is

a citizen of the State of Colorado.

       3.      At all times relevant hereto, Plaintiffs William B. Moody and Leslie S. Moody were

and are legally married to each other and reside together as husband and wife in Douglas County,

Colorado.
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 2 of 21




       4.      Defendant MicroPort Orthopedics, Inc., at all times relevant hereto, was engaged

in the business of designing, manufacturing, distributing, selling, marketing and/or introducing

into interstate commerce, either directly or indirectly through third-parties or related entities,

various prosthetic orthopedic products, including the products that are in issue in this civil action.

       5.      Defendant Onkos Surgical, Inc., is a Delaware corporation with its principal place

of business at 77 East Halsey Road, Parsippany, New Jersey 07054, and as such is deemed to be a

citizen of the State of Delaware and the State of New Jersey.

       6.      Defendant Onkos Surgical, Inc., at all times relevant hereto, was engaged in the

business of designing, manufacturing, distributing, selling, marketing and/or introducing into

interstate commerce, either directly or indirectly through third-parties or related entities, various

prosthetic orthopedic products, including the products that are in issue in this civil action.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) as the

parties are citizens of different States, and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (c), as a

substantial part of the events giving rise to this claim occurred in the State of Colorado.

                                  FACTUAL ALLEGATIONS

             PLAINTIFF WILLIAM B. MOODY’S ORTHOPEDIC DEVICES

       9.      In 2015 Plaintiff William B. Moody had various artificial knee devices implanted

in the left side of his body in a procedure known as a knee revision surgery.




                                                  2
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 3 of 21




       10.     The artificial knee devices implanted in Plaintiff William B. Moody in January of

2015 were a combination of devices, which collectively are known as the Eleos Limb Salvage

System.

       11.     One of the components of the Eleos Limb Salvage System is a device known as the

Tibial Hinge Component.

       12.     In January 2014 Wright Medical sold its hip and knee division to MicroPort

Orthopedics, Inc., including its existing inventory of already manufactured hip and knee devices.

       13.     While some hip and knee devices manufactured prior to the sale of the Wright

Medical hip and knee devices bear the identifying marking of Wright Medical Technology, or

labeling of Wright Medical Technology, any such devices distributed, sold, or implanted after the

sale to MicroPort were the property of, and for most market surveillance the responsibility of

MicroPort.

       14.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which originally were designed by Wright Medical

Technology, Inc., under the brand name Guardian Limb Salvage System.

       15.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which originally were manufactured by Wright

Medical Technology, Inc., under the brand name Guardian Limb Salvage System.

       16.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which were designed by MicroPort.

       17.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which were manufactured by MicroPort.


                                                3
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 4 of 21




       18.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which were designed by Onkos.

       19.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, some of which were manufactured by Onkos.

       20.     The artificial knee devices implanted in Plaintiff William B. Moody in January

2015 were a combination of devices, which were distributed and/or sold by Onkos.

       21.     Based upon the marketing of the Limb Salvage System by Defendants at the time

of the implantation of the Limb Salvage System in Plaintiff William B. Moody, he was an

appropriate patient to receive these devices.

       22.     For a period of time these devices performed as intended and expected in Plaintiff

William B. Moody.

       23.     On June 10, 2019, the Tibial Hinged Component of the Limb Salvage System

catastrophically failed, fracturing at the portion of the device generally known as the “keel”.

       24.     The fracture of the Tibial Hinged Component required Plaintiff to undergo an

emergency revision surgery on June 25, 2019 to remove and replace the failed components, and

other related devises, of his Limb Salvage System.

       25.     In the judgment of Plaintiff’s surgeon, the best option at that time was to replace

the failed Tibial Hinge Component, and other related devices, with similar devices.

       26.     Less than one year later, in April of 2020, the same device, the Tibial Hinged

Component of the Limb Salvage System again catastrophically failed, fracturing at the portion of

the device generally known as the “keel”.




                                                 4
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 5 of 21




         27.   The fracture of the Tibial Hinged Component required Plaintiff to undergo an

emergency revision surgery on April 3, 2020, to remove and replace the failed components, and

other related devices, of his Limb Salvage System.

         28.   In the judgment of Plaintiff’s surgeon, the best option at that time again was to

replace the failed Tibial Hinge Component, and other related devices, with similar devices.

         29.   After the April 3, 2020, Plaintiff developed an infection at the surgical site,

requiring the removal of all of the implanted devices, and placement of an antibiotic spacer.

         30.   On April 28, 2020, Plaintiff underwent another revision surgery to remove the

antibiotic spacer, and revise his hip, again with similar components.

         31.   Approximately six months later, the same device, the Tibial Hinged Component of

the Limb Salvage System catastrophically failed for the third time, fracturing at the portion of the

device generally known as the “keel”.

         32.   This time all of the Limb Salvage System devices were removed and replaced by

devices manufactured by medical device companies other than Wright Medical, MicroPort, or

Onkos.

         33.   Based upon the patient population that Defendants intended their Limb Salvage

Systems to be implanted in, and when Plaintiff William B. Moody had the devices implanted in

him in 2015, he was an appropriate patient to be implanted with these artificial knee products.

         34.   Subsequent to the date of implantation of his Limb Salvage System, Plaintiff

William B. Moody used his Limb Salvage System artificial knee in a normal and expected manner.

         35.   At the time of the catastrophic failure, Plaintiff William B. Moody was performing

a normal and expected activity of his daily living.


                                                 5
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 6 of 21




        36.     The structural failure of the Hinged Tibial Component of Plaintiff’s artificial knee

was the result of a fatigue failure of the cobalt chrome metal alloy, caused over time by cyclic

loading of the device, resulting in a complete fracture of the keel of the device.

        37.     With the exception of the fact that the keel of the Hinged Tibial Component had

fractured, the components of Plaintiff’s Limb Salvage System were in substantially the same

condition in all relevant respects as when they left Defendants’ control.

        38.     With the exception of the fact that the keel of the Hinged Tibial Component had

fractured, the components of Plaintiff’s Limb Salvage System were not otherwise in need of

revision.

        39.     With the exception of the fact that the keel of the Hinged Tibial Component had

fractured, the components of Plaintiff’s Limb Salvage System devices were reasonably expected

to have lasted for the remainder of his life without the metal keel fracturing.

                        ALLEGATIONS OF DEFECTIVE PRODUCTS

        40.     The Hinged Tibial Component is designed in a way that after implantation in a

patient it is subject to high loading and stress, thereby increasing the potential for structural failure

due to fatigue failure and fracture of the keel of the Hinged Tibial Component.

        41.     The Hinged Tibial Component is manufactured in a way that after implantation in

a patient it is subject to high loading and stress, thereby increasing the potential for structural

failure due to fatigue failure and fracture of the keel of the Hinged Tibial Component.

        42.     The Hinged Tibial Component is designed in a way that after implantation in a

patient it is subject to high loading and stress, thereby increasing the potential for structural failure




                                                   6
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 7 of 21




due to fatigue failure and fracture of the keel of the Hinged Tibial Component as a result of being

subjected to the normal and expected activities of daily living.

       43.     The Limb Salvage System in general, and the Hinged Tibial Component implanted

in Plaintiff William B. Moody, was not merchantable, and was unreasonably dangerous for its

intended and/or reasonably foreseeable uses in that:

               A. It was and is unreasonably dangerous under Colorado, product liability law as
                  a result of one or more of a combination of the following:

                   (1) the Limb Salvage System was designed in such a way that there is a point
                       of highest stress on the keel of the Hinged Tibial Component;

                   (2) the Limb Salvage System was designed in such a way that the metal alloy
                       of the device is subject to fracture during normal and expected use;

                   (3) the Limb Salvage System was manufactured in such a way that the metal
                       alloy of the device is subject to fracture during normal and expected use;

                   (4) the risk of fracture outweighed the utility of the device, considering other
                       technically feasible alternatives, and other already existing alternative
                       products;

                   (5) a reasonably prudent manufacturer or seller, given knowledge of the
                       product’s condition, would not have marketed, or sold the product; and,

                   (6) there may be other conditions or defects yet to be determined.

               B. It was dangerous to an extent beyond which would be contemplated by the
                  ordinary consumer with the ordinary knowledge common to the community as
                  to its characteristics in that:

                   (1) the ordinary consumer would not contemplate that the ordinary activities of
                       daily living would result in the catastrophic structural failure of the keel of
                       the Hinged Tibial Component; and,

                   (2) the ordinary consumer would not contemplate that the keel of the Hinged
                       Tibial Component would catastrophically structurally fail as a result of
                       being used in the manner and for activity levels that it was intended.



                                                 7
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 8 of 21




       44.     The Hinged Tibial Component is not designed to withstand the normal activities of

daily living after implantation without catastrophic structural failure of the keel of the Hinged

Tibial Component from a fatigue fracture during the expected useful life of that component.

       45.     The Hinged Tibial Component is not designed to withstand the normal activities of

daily living after implantation in the intended patient population for use of this device.

       46.     The Hinged Tibial Component was not designed to withstand the forces that were

known would be encountered in the normal activities of daily living for all of the patient population

that the product was intended for, without catastrophic structural failure of the keel of the Hinged

Tibial Component from a fatigue fracture during the expected useful life of that component.

       47.     The Hinged Tibial Component was not designed to withstand the forces that were

known would be encountered in the normal activities of daily living for all of the patient population

that the product was marketed for, without catastrophic structural failure of the keel of the Hinged

Tibial Component from a fatigue fracture during the expected useful life of that component.

       48.     The Hinged Tibial Component was not designed to withstand the forces, without

catastrophic structural failure of the keel of the Hinged Tibial Component from a fatigue fracture

during the expected useful life of that component, that were known would be encountered in the

activities of daily living of Plaintiff William B. Moody in this case.

       49.     After Defendants received notice that the Hinged Tibial Component was failing

from structural failure of the keel by fractures, they did not provide post-sale warnings to patients

who had these devices implanted, or their surgeons, that included the following information:

               A. The keel of the Hinged Tibial Component may suddenly and catastrophically
                  structurally fail, without any warning, by breaking in two, when being used in
                  normal activities of daily living;


                                                  8
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 9 of 21




               B. If the keel of the Hinged Tibial Component of their knee did suddenly and
                  catastrophically fail, it may cause them to fall, they would most likely not be
                  able to get up, stand on that leg, or walk, and depending on where they were,
                  and what they were doing, at the time of the failure, they could suffer serious
                  injury or death; and,

               C. These devices were structurally failing by fractures of the keel of the Hinged
                  Tibial Component at higher than expected rates in patients of many different
                  weights and levels of activity.

       50.     After Defendants received notice that the Limb Salvage System with the Hinged

Tibial Component was failing from structural failure of the keel by fractures it did not inform

surgeons who implanted these devices of that fact, and the growing number of reported fractures.

                         ACCRUAL OF THIS CAUSE OF ACTION

       51.     Prior to June 10, 2019, Plaintiff William B. Moody had neither knowledge nor

notice that there was any defect in the design, manufacture or labeling of his implanted Limb

Salvage System or its Hinged Tibial Component.

       52.     Prior to June 10, 2019, Plaintiff William B. Moody had neither knowledge nor

notice that he had suffered any injury because of any actions or inactions, errors or omissions, by

any of the defendants.

       53.     It was not until June 10, 2019, Plaintiff William B. Moody first had any notice or

knowledge that his injuries and/or that the failure of the Limb Salvage System or its Hinged Tibial

Component implanted in his left knee was the result of any defects in the design, manufacture,

warning or labeling of his implanted Limb Salvage System.

       54.     Prior to June 10, 2019, Plaintiff William B. Moody did not know, and could not

have known by the exercise of reasonable diligence, that his knee had been injured by the failure

of the Limb Salvage System or its Hinged Tibial Component.


                                                9
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 10 of 21




       55.     Prior to June 10, 2019, Plaintiff William B. Moody had no reason to know or

suspect that the implanted Limb Salvage System or its Hinged Tibial Component was defective or

was in the process of structurally failing due to a fatigue fracture.

       56.     Plaintiff William B. Moody’s cause of action, as alleged in this Complaint against

Defendants, did not accrue until June 10, 2019.

                          PLAINTIFFS’ INJURIES AND DAMAGES

       57.     As a direct and proximate result of the failure of Plaintiff’s Limb Salvage System,

Plaintiff William B. Moody has sustained injuries and damages including, but not limited to:

               A. undergoing multiple surgeries to remove and replace the failed Limb Salvage
                  System and its Hinged Tibial Component;

               B. past and future pain and anguish, both in mind and in body;

               C. permanent diminishment of his ability to participate in and enjoy the affairs of
                  life;

               D. medical bills in excess of $75,000 associated with the replacement procedure
                  and recovery therefrom;

               E. future medical expenses;

               F. loss of enjoyment of life;

               G. disfigurement; and,

               H. physical impairment.

       58.     As a direct and proximate result of the failure of Plaintiff’s Limb Salvage System

or its Hinged Tibial Component, Plaintiff Leslie S. Moody has sustained injuries and damages

including, but not limited to the loss of consortium of her husband, William B. Moody.




                                                  10
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 11 of 21




                                      CAUSES OF ACTION

                                           COUNT I

                          STRICT LIABILITY OF DEFENDANTS

       59.     Plaintiffs incorporate by reference the facts and allegations set forth in the

paragraphs above of this Complaint.

       60.     Defendants MicroPort Orthopedics, Inc., and Onkos Surgical, Inc., had a duty to

place into the stream of commerce, manufacture, import, distribute, market, promote and sell the

Limb Salvage System in general, and specifically the Tibial Hinge Component, so that it was

neither defective nor unreasonably dangerous when put to the use for which it was designed,

manufactured, distributed, marketed, and sold.

       61.     Until approximately January 9, 2014, Wright Medical was engaged in the business

of designing, manufacturing, marketing, distributing, and selling orthopedic knee implants, and

did design, manufacture, import distribute, market, and sell the Guardian Limb Salvage System,

and related Tibial Hinge Component.

       62.     On or about January 9, 2014, Wright Medical sold its hip and knee division to

MicroPort.

       63.     After January 9, 2014, Defendant MicroPort became engaged in the business of

designing, manufacturing, importing, marketing, distributing, and selling orthopedic knee implants

and did design, manufacture, import, distribute, market, and sell the Guardian Limb Salvage

System, and related Tibial Hinge Component, as well as itself manufacturing, distributing, and

selling the Guardian Limb Salvage System, and the Tibial Hinge Component.




                                                 11
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 12 of 21




       64.     At some point in time Defendant Onkos entered into a business agreement with

MicroPort to acquire the Limb Salvage System from it, or have MicroPort license to it the product

for continued design, development, manufacturing, marketing, and/or distribution.

       65.     Sometime after January 1, 2015, Defendant Onkos became engaged in the business

of designing, manufacturing, marketing, distributing, and selling orthopedic knee implants, and

did design, manufacture, distribute, market, and sell the Eleos Limb Salvage System, and related

Tibial Hinge Component, as well as itself manufacturing, distributing, and selling the Eleos Limb

Salvage System, and related Tibial Hinge Component.

       66.     The Eleos Limb Salvage System, and related Tibial Hinge Component, is the same

product as the Guardian Limb Salvage System, and related Tibial Hinge Component.

       67.     Defendants expected the Limb Salvage System, and the Tibial Hinge Component,

they designed, and were manufacturing, marketing, distributing, supplying, and/or selling to reach,

and which did in fact reach, hospitals, implanting physicians, and consumers in the State of

Colorado, including Plaintiff William B. Moody, and/or Plaintiff’s surgeons, without substantial

change in its condition.

       68.     At the time the Limb Salvage System, and the Tibial Hinge Component, left the

possession of Defendants and at the time the devices entered the stream of commerce, they were

in an unreasonably dangerous or defective condition. These defects include, but are not limited

to, the following:

               A. the device was not reasonably safe as intended to be used;

               B. the device had an inadequate design for the purpose of knee replacement in the
                  population it was intended to be used in and was marketed to;



                                                12
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 13 of 21




                C. the device contained unreasonably dangerous design defects, including an
                   inherently unstable and defective design, i.e., the use of the particular cobalt
                   chrome alloys and manufacturing processes, which resulted in an unreasonably
                   high probability of structural failure;

                D. the device contained unreasonably dangerous manufacturing defects, including
                   an inherently unstable and defective manufacturing processes which resulted in
                   an unreasonably high probability of structural failure;

                E. the device’s defective design resulted in a knee prosthesis that had risks which
                   exceeded the utility of the medical device in the intended patient population;

                F. the device was dangerous to an extent beyond which would be contemplated by
                   the ordinary consumer;

                G. a reasonably prudent manufacturer, distributor, or seller, given knowledge of
                   the device’s condition, would not have marketed, distributed, or sold the device;

                H. the device was not appropriately or adequately tested before its distribution or
                   sale; and,

                I. the device has an unreasonably high propensity for fatigue failure under normal,
                   intended, and expected use.

        69.     At the time of Defendants’ design, manufacture, marketing, distribution, and sale

of the Limb Salvage System, and the Tibial Hinge Component, feasible, alternative safer designs

for the device were known and available, including, but not limited to, designs that utilized

manufacturing and finishing processes that would make the keel of the Hinged Tibial Component

stronger in this application, and less likely to suffer a structural failure from fatigue than the design

and processes that were in fact used by Defendants.

        70.     At the time of Defendants’ design, manufacture, marketing, distribution, and sale

of the Limb Salvage System, and the Tibial Hinge Component, feasible, alternative safer designs

for the device were known and available, including, but not limited to, designs that utilized a




                                                   13
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 14 of 21




cobalt-chromium alloy manufacturing processes that would make the keel stronger in this

application, and less likely to suffer a structural failure from fatigue.

        71.     Had Defendants properly and adequately tested the device, it would have

discovered that over time the keel of the Hinged Tibial Component it designed would not withstand

the stress it was expected to be subjected to in the ordinary and expected use of the device in a

significant number of patients that it was intended to be used in, and marketed to be used in, and

was certain to structurally fail in numbers and at rates significantly higher than expected, and was

certain to structurally fail in numbers and at rates significantly higher than other available

alternative devices.

        72.     Defendants’ Limb Savage System and the Hinged Tibial Components were,

therefore, defective in design in that, when they left the hands of Defendants the foreseeable risk

of harm from the product exceeded or outweighed the benefit or utility of the device’s design,

and/or it was dangerous to an extent beyond which would be contemplated by the ordinary user or

consumer.

        73.     The foreseeable risks associated with the design of the Limb Savage System and

the Hinged Tibial Component devices include, but are not limited to, the fact that the design of the

devices is more dangerous than a reasonably prudent consumer would expect when used in an

intended or reasonably foreseeable manner.

        74.     As a direct and proximate result of the conduct of Defendants as set forth herein,

Plaintiff William B. Moody has suffered injuries and damages.

                                             COUNT II

                              NEGLIGENT FAILURE TO WARN


                                                  14
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 15 of 21




       75.     Plaintiffs incorporate by reference the facts and allegations set forth in the

paragraphs above of this Complaint.

       76.     At all times relevant herein, Defendants were engaged in the design, development,

testing, manufacturing, importing, marketing, and sale of the Limb Salvage System devices in

general, and the Hinged Tibial Component specifically.

       77.     Defendants designed, manufactured, marketed, distributed, and sold the Limb

Salvage System devices in general, and the Hinged Tibial Component specifically, to hospitals, to

surgeons, and to potential patients knowing that they would then be implanted in patients in need

of knee prosthesis with a wide variety of ages, height, body weight, activity levels, and lifestyles.

       78.     Defendants distributed and sold the Limb Salvage System devices in general, and

the Hinged Tibial Component specifically, in a condition when they left their place of manufacture,

in their original form of manufacture, which included the defects described herein.

       79.     The Limb Salvage System devices in general, and the Hinged Tibial Component

specifically, were expected to and did reach Plaintiff William B. Moody and his implanting

surgeon, without substantial change in their condition as manufactured and sold by Defendants.

       80.     Defendants’ Limb Salvage System devices in general, and the Hinged Tibial

Component specifically, were designed, developed, tested, manufactured, marketed, and sold or

otherwise placed into the stream of commerce by Defendants in a dangerous and defective

condition and posed a threat to most any and all users or consumers of these devices.

       81.     At all times relevant herein, Plaintiff William B. Moody was a person who

Defendants should have considered to be subject to the harm caused by the defective nature of the

Limb Salvage System devices in general, and the Hinged Tibial Component specifically.


                                                 15
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 16 of 21




       82.      Defendants’ Limb Salvage System devices, including the Hinged Tibial

Component, were implanted and used in the manner for which they were intended.

       83.      Defendants knew or should have known through testing, adverse event reporting or

otherwise, that its Limb Salvage System devices in general, and the Hinged Tibial Component

specifically, created a substantially higher risk of bodily injury and serious harm, from structural

failure of the keel of the Hinged Tibial Component by fatigue failure, than other available knee

stem devices.

       84.      Defendants had a duty to warn its sales representatives/distributors, purchasing

hospitals, implanting surgeons, and patients, including Plaintiff William B. Moody, of this

substantially higher risk of bodily injury and serious harm, from structural failure of the keel of

the Hinged Tibial Component by fatigue failure.

       85.      Defendants breached their duty in that they failed to provide adequate and timely

warnings or instructions regarding its Limb Salvage System devices in general, and the Hinged

Tibial Component specifically, and their known defects.

       86.      Defendants furthermore breached their duty to warn at pre-surgery and/or post-

surgery [i.e., post-sale] by (a) failing to adequately communicate the warning to its sales

representatives/distributors, purchasing hospitals, surgeons, and/or to the ultimate users, patients

such as Plaintiff William B. Moody; and/or (b) by failing to provide adequate warning of the risk

of sudden catastrophic structural failure of the Hinged Tibial Component.

       87.      Adequate efforts to communicate a warning to the ultimate users were not made by

Defendants and, to the extent a warning was communicated by Defendants, the warning was

inadequate, all of which was negligent conduct on the part of Defendants.


                                                16
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 17 of 21




       88.     The warnings, pre-surgery and/or post-surgery [i.e., post-sale], to Plaintiff William

B. Moody and his implanting surgeon about the dangers the Limb Salvage System devices in

general, and the Hinged Tibial Component specifically, posed to consumers were inadequate.

       89.     Plaintiff William B. Moody used the Limb Salvage System in general, and the

Tibial Hinge Component for its intended purpose.

       90.     Plaintiff William B. Moody and his implanting surgeon did not have substantially

the same knowledge about the device as Defendants who were the designers, manufacturers,

importers, and/or distributors of the device.

       91.     Defendants should have known if their device was unsuited for individuals such as

Plaintiff William B. Moody, and expressly so stated in its instructional, marketing, and

informational materials it published in paper, on the internet, in its IFU’s and in the information it

provided to its sales force, distributors, and surgeons.

       92.     The conduct of Defendants, as set forth above, rendered the Tibial Hinge

Component unreasonably dangerous.

       93.     As a direct and proximate result of Defendants’ failure to adequately warn, failure

to warn, and other wrongful conduct as set forth herein, Plaintiff William B. Moody has suffered

injuries and damages.

                                            COUNT IV

                        GENERAL NEGLIGENCE OF DEFENDANTS

       94.     Plaintiffs incorporate by reference the facts and allegations set forth in the

paragraphs above of this Complaint.




                                                 17
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 18 of 21




       95.     Defendants had a duty to exercise reasonable care in the design, manufacture,

testing, quality assurance, quality control, labeling, warning, marketing, promotion, sale and

distribution, and in providing post-sale warnings, of the Limb Salvage System in general, and the

Hinged Tibial Component in particular.

       96.     Defendants failed to exercise ordinary care, and were negligent in the design,

formulation, manufacture, sale, testing, quality assurance, quality control, labeling, warning,

marketing, promotion, and distribution of the Limb Salvage System in general, and the keel of the

Hinged Tibial Component in particular, in that Defendants knew or should have known the facts

alleged and set forth above in this Complaint.

       97.     Defendants additionally failed to exercise ordinary care and were negligent in

testing and failing to adequately test the Limb Salvage System and the Hinged Tibial Components

prior to their marketing, sale and distribution.

       98.     Had Defendants adequately tested the keel of the Hinged Tibial Component stem

junction in its Limb Salvage System, they would have discovered that the keel was certain not to

withstand over time without fracture the forces that it would be subjected to in the ordinary

activities of some patients that these devices were reasonably expected to be implanted in.

       99.     Defendants were negligent in failing to warn Plaintiff William B. Moody and his

surgeon, that after the knee replacement [i.e., post-sale] that there was an increased risk the keel

of the Tibial Hinged Component would fracture from metal fatigue during normal and expected

use, compared to the risk of fracture of other artificial knee stems.

       100.    Defendants were negligent in the choice of the manufacturing processes used to

make the cobalt chrome alloy for Tibial Hinged Component as the processes used made the device


                                                   18
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 19 of 21




more likely to fail by fracture, than if other well-known and generally accepted manufacturing

processes were used.

       101.    Defendants were negligent in not employing manufacturing techniques, and surface

treatments to the Tibial Hinged Component that would have increased its resistance to fracture

from metal fatigue caused by cyclic loading.

       102.    Defendants knew or had reason to know that Plaintiff William B. Moody, as a

member of the general public for whose use the device was placed into interstate commerce, would

be likely to use the device in a manner described in this Complaint.

       103.    Defendants knew or reasonably should have known of the danger associated with

the manner and circumstances of Plaintiff William B. Moody’s foreseeable use of the device,

which dangers would not be obvious to the general public.

       104.    Despite the fact that Defendants knew or should have known that the Limb Salvage

System in general, and the Hinged Tibial Component specifically, posed a serious risk of bodily

harm to consumers, Defendants negligently continued to manufacture and market these devices

for use by consumers, and provided them to hospitals and to surgeons for implantation.

       105.    Defendants knew or should have known that consumers such as Plaintiff William

B. Moody would foreseeably suffer injury as a result of its negligence and failure to exercise

ordinary care as described above.

       106.    Defendants’ conduct, as described above and throughout this Complaint, including,

but not limited to, Defendants’ inadequate design, failure to adequately test, failure to warn,

misrepresentations, and false statements, as well as its continued marketing and distribution of the

Limb Salvage System devices in general, and the Hinged Tibial Component specifically, when it


                                                19
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 20 of 21




knew or should have known of the serious health risks these devices created and/or the failure to

comply with federal reporting and labeling requirements, was negligent.

       107.    As a direct and proximate result of Defendants’ negligence, failure to exercise

ordinary care, and other tortious and wrongful conduct as set forth herein, Plaintiff William B.

Moody has suffered injuries and damages.

                        DAMAGES FOR ALL CAUSES OF ACTION

       108.    Plaintiffs hereby incorporate by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and for their damages for each cause of action

further allege as follows:

       109.    As a direct and proximate result of the failure of Defendant’s Limb Salvage System

with the Hinged Tibial Component, and the conduct, actions, inactions and omissions of

Defendants, Plaintiff William B. Moody has sustained injuries and damages that have a value in

excess of $75,000, exclusive of interest and taxable costs, including, but not limited to:

               A. serious and permanent physical injuries to his body;

               B. undergoing multiple surgeries to remove and replace the failed components and
                  repair the damage that failure caused;

               C. past and future pain, suffering, and anguish, both in mind and in body;

               D. physical disability, past and future;

               E. physical impairment, past and future;

               F. disfigurement;

               G. loss of enjoyment of life, past and future;

               H. medical bills in excess of $75,000 associated with replacement surgery,
                  therapy, and recovery there from, past and future; and,


                                                 20
Case 1:21-cv-00937-STV Document 1 Filed 04/01/21 USDC Colorado Page 21 of 21




               I. future surgery, medical bills and expenses.

       110.    As a direct and proximate result of the defective Limb Salvage System with the

Hinged Tibial Component, and the conduct, actions, inactions, and omissions of Defendants,

Plaintiff Leslie S. Moody has suffered the loss of consortium of her husband, William B. Moody.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff William B. Moody and Plaintiff Leslie S. Moody each demand

judgment in an amount in excess of $75,000, prejudgment interest, post-judgment interest, and

taxable costs, along with any and all other relief available under the law to fully compensate them

for their injuries and damages.

                        PLAINTIFFS DEMAND A TRIAL BY JURY


       Respectfully submitted this 1st day of April 2021.



                                             s/ George E. McLaughlin
                                             George E. McLaughlin
                                             McLaughlin Law Firm, P.C.
                                             1890 Gaylord Street
                                             Denver, CO 80206-1211
                                             720-420-9800
                                             GEM@mcllf.com
                                             Attorney for Plaintiffs
                                             William B. Moody and Leslie S. Moody




                                                21
